                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ELLIS EVERETT,

      Plaintiff,

v.                                                    Case No: 8:21-cv-973-MSS-JSS

ALPHA RECOVERY CORP. OF
COLORADO and FIRST
PORTFOLIO VENTURES I, LLC,

      Defendants.


                   ORDER OF DISMISSAL WITH PREJUDICE

      Upon consideration of the Parties’ Stipulation of Dismissal with Prejudice,

(Dkt. 11), and pursuant to Fed. R. Civ. P. 41, it is hereby

      ORDERED that this case is DISMISSED WITH PREJUDICE. Each party

shall bear its own attorneys’ fees and costs associated with this matter. The Clerk is

directed to terminate any pending motions and CLOSE this case.

      DONE and ORDERED in Tampa, Florida this 15th day of June 2021.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
